                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF LOUISIANA

MCARTHUR GRIFFIN                                 §
                                                 §
       Plaintiff                                 §
                                                 § CIVIL ACTION NO.: 3:20-92-BAJ-EWD
                                                 §
       Versus                                    §
                                                 §
REC MARINE LOGISTICS LLC, ET AL.                 § TRIAL BY JURY DEMANDED
                                                 §
       Defendants                                §

                   PLAINTIFF’S SECOND REQUESTS FOR PRODUCTION

       Pursuant to Federal Rules of Civil Procedure, Plaintiff submits these requests for

production and interrogatories to (a) Rec Marine Logistics, LLC; (b) Gulf Offshore Logistics,

LLC; (c) GOL, LLC; and (d) Offshore Transport Services, LLC upon which they are served.

Within thirty (30) days after service of these requests, Defendants must (a) respond to each request

and interrogatory separately in writing, and (b) produce the documents or things requested herein

to Daniel E. Sheppard at the offices of Morrow & Sheppard LLP.




                                                                                                EXHIBIT

                                                                                                       1
                                         DEFINITIONS

           1. “Plaintiff” means McArthur Griffin.1

            2. “Defendant(s)” means, Rec Marine Logistics, LLC; Gulf Offshore Logistics, LLC;
    Gol, LLC; And Offshore Transport Services, LLC, as well as their affiliates, divisions, parents,
    subsidiaries, predecessors, successors, assigns, assignees, officers, directors, representatives,
    agents, employees, partners, and any other persons or entities acting on their behalf.

            3. “Incident” refers to the incident on or about May 2018 involving Plaintiff and made
    the basis of this Lawsuit and the events giving rise to the Incident.

           4. “Lawsuit” shall refer to this lawsuit.

           5. “You” or “Your” shall refer to the Defendant.

            6. “Documents” shall mean all documents an tangible things, in the broadest sense
    allowed under the Federal Rules of Civil Procedure, including but not limited to every original
    (or copies if you do not have originals) and each non identical copy, whether different from
    the original because of marginal notes or other material inserted or attached, and drafts and
    both sides of any written, printed, typed, recorded or graphic matter, however produced or
    reproduced, of any kind or description, including all attachments and appendices, whether sent
    or received or neither, including, but not limited to: books, records, papers, pamphlets,
    brochures, circulars, advertisements, drawings, sketches, graphs, charts, plans, ledger
    accounts, audits, financial statements, annual or other periodic reports, permits, calendars,
    appointment books, diaries, telephone bill and toll card records, expense reports, itineraries,
    agendas, checkbooks, canceled checks, receipts, contracts, agreements, instruments,
    assignments, applications, offers, acceptances, proposals, financing statements, documents of
    title, appraisals, purchase orders, invoices, bills of lading, written memorials of oral
    communications, recasts, photographs, photographic slides or negatives, films, filmstrips,
    tapes, recordings, electronic mail, text messages, instant messages, Facebook messages,
    Twitter messages, other social media messages, CDs, DVDs, X-rays, and any other
    information stored in, or accessible through, computer or other information storage or retrieval
    systems. If the information is kept in a computer or informational storage or retrieval system,
    the term also includes copies and programming instructions and other materials necessary to
    understand such systems.

            7. “Relating to,” “related to,” “regarding,” or “referring to” shall mean directly or
    indirectly mentioning or describing, discussing, pertaining to, being connected with, or
    reflecting upon, in whole or in part, the stated subject matter.

           8. “Communication(s)” shall mean any transmittal or exchange of information
    between two or more persons, whether orally or in writing, including without limitation any
    conversation by means of letter, note, memorandum, telephone, telegraph, telex, telecopies,

1Documents produced by Defendants name Plaintiff as McArthor Griffin. The definition for
Plaintiff includes McArthor Griffin.
cables or some other electronic or other medium.

       9. “And” and “or” shall be construed conjunctively or disjunctively as necessary to
make the request inclusive rather than exclusive.

         10. Unless otherwise indicated, documents requested herein are documents referring
to, relating to, or prepared during the last ten years.

                                  INSTRUCTIONS

        1. Please produce all responsive documents in the same file or organizational
environment in which they are maintained. For example, produce a document that is part of a
file or other grouping together with all other documents from the file or other grouping
responsive to the request, in the same order or manner of arrangement as the original.

        2. These requests specifically call for production of electronic and magnetic data
responsive to the request in addition to physical documents or objects. Please produce such
electronic and magnetic date in its native format. When producing electronic documents,
please identify the software and version number needed to review the electronic data.

       3. If a privilege is claimed with regard to any material or information, provide a
description of the withheld material or information in compliance with Federal Rule of Civil
Procedure 26(b)(5) within 15 days.
      PLAINTIFF’S REQUESTS FOR PRODUCTION TO REC MARINE LOGISTICS,
        LLC; GULF OFFSHORE LOGISTICS, LLC; GOL, LLC; AND OFFSHORE
                        TRANSPORT SERVICES, LLC

REQUEST 1: Produce all Documents supporting Defendants’ contention that Plaintiff
intentionally concealed and/or misrepresented pertinent medical facts prior to his employment.
This request seeks information related to Defendants’ claimed McCorpen defense. See McCorpen
v. Central Gulf Steamship Corp., 396 F.2d 547, 548 (5th Cir. 1968).
REQUEST 2: Produce all Documents reflecting the pre-employment disclosure of medical facts
and/or pre-existing injuries for persons hired by Defendants, as well as any Documents reflecting
the Defendants’ discussion/analysis of such facts or injuries before they were hired. For the
purposes of this request for production, the Documents being requested are those for employees
that worked aboard vessels owned, operated, controlled, and/or managed by Defendants and/or for
persons hired that were/are classified as seamen. This request seeks information related to
Defendants’ claimed McCorpen defense. See McCorpen v. Central Gulf Steamship Corp., 396
F.2d 547, 548 (5th Cir. 1968).
REQUEST 3: Produce all Documents supporting Defendants’ contention that Plaintiff’s alleged
intentional concealment and/or misrepresentation of pertinent medical facts materially affected
Defendants’ decision to hire Plaintiff. This request seeks information related to Defendants’
claimed McCorpen defense. See McCorpen v. Central Gulf Steamship Corp., 396 F.2d 547, 548
(5th Cir. 1968).
REQUEST 4: Produce all Documents related to incidents that resulted in injuries sustained in
connection with a basket transfer to or from a vessel owned, operated, controlled, and/or managed
by Defendants.

      PLAINTIFF’S SECOND INTERROGATORIES TO REC MARINE LOGISTICS,
        LLC; GULF OFFSHORE LOGISTICS, LLC; GOL, LLC; AND OFFSHORE
                        TRANSPORT SERVICES, LLC

INTERROGATORY 1: Identify by Bates number all Communications from Plaintiff that
Defendants’ contend constitutes intentional concealment and/or misrepresented pertinent medical
facts by Plaintiff that materially affected Defendants decision to hire Plaintiff. This interrogatory
seeks information related to Defendants claimed McCorpen defense. See McCorpen v. Central
Gulf Steamship Corp., 396 F.2d 547, 548 (5th Cir. 1968).

INTERROGATORY 2: Identify and fully explain the alleged factual causal link between the
alleged concealed pre-existing injuries and Plaintiff’s claimed injuries. This interrogatory seeks
information related to Defendants claimed McCorpen defense. See McCorpen v. Central Gulf
Steamship Corp., 396 F.2d 547, 548 (5th Cir. 1968).

INTERROGATORY 3: Identify all persons who disclosed medical facts and/or pre-existing
injuries before they were hired.
                                                    Respectfully Submitted,
                                                    MORROW & SHEPPARD LLP

                                                    /s/Daniel E. Sheppard
                                                    Daniel E. Sheppard
                                                    State Bar No. 38076
                                                    dsheppard@morrowsheppard.com
                                                    All E-Service Copy To:
                                                    msfiling@morrowsheppard.com
                                                    3701 Kirby Dr, Ste 1000
                                                    Houston, TX 77098
                                                    713.489.1206 tel
                                                    713.893.8370 fax

                                                    CLAYTON, FRUGE & WARD
                                                    Brilliant Clayton (#36829)
                                                    3741 La. Highway 1
                                                    South Port Allen, Louisiana 70767
                                                    (225) 344-7000 (tel)
                                                    (225) 383-7631 (fax)




                                CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of this document was served on counsel of record by
email on March 2, 2021.


                                                    /s/Daniel E. Sheppard
                                                    Daniel E. Sheppard
